NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA GUERRERO CUEVAS; et al.,                  No.    18-73327

                Petitioners,                    Agency Nos.       A202-033-396
                                                                  A202-033-397
 v.                                                               A202-033-398
                                                                  A202-033-399
WILLIAM P. BARR, Attorney General,

                Respondent.                     MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Maria Guerrero Cuevas, and her three children, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We grant the petition for

review and remand.

      Petitioners contend the BIA erred in its determination that the IJ did not

violate their right to due process. Specifically, petitioners assert that the IJ failed

to fully develop the record, and failed to adequately explain the immigration

hearing procedures and what petitioners were required to prove in order to

establish their eligibility for relief. We agree. See Agyeman v. INS, 296 F.3d 871,

877 (9th Cir. 2002) (due process violation where IJ failed to adequately explain to

pro se applicant the hearing procedures and what the applicant had to prove in

order to support his claims); Jacinto v. INS, 208 F.3d 725, 734 (9th Cir. 2000)

(immigration judges are obligated to fully develop the record where applicants

appear without counsel). Thus, we grant the petition for review and remand to the

agency for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In light of this disposition, we do not reach petitioners’ remaining

contentions regarding the agency’s denial of asylum, withholding of removal, and

                                            2                                     18-73327
CAT.

       The government must bear the costs for this petition for review.

       PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                18-73327